Per Curiam.
The appearance of the defendant on the motion to vacate the service of the summons and complaint in this action was in substance a special appearance. Moreover, the court below acquired no jurisdiction over the person of the defendant, as the service of the summons and complaint was procured by fraud and deceit on the part of the plaintiff. Judgment and order appealed from reversed, with ten dollars costs, and motion to vacate the service of the summons and complaint is granted, with ten dollars costs.
All concur; present, Bijur, Delehanty and Wagner, JJ.